Citation Nr: 1730908	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.   07-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded the issue in November 2009, August 2011, September 2012, and April 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The case has now returned to the Board for further appellate action.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to March 31, 2016, the Veteran service-connected disabilities included major depression (MDD), rated as 50 percent disabling, and lumbosacral strain with spondylolysis, rated 40 percent disabling.  His combined disability rating was 70 percent. 

2.  Prior to March 31, 2016, the preponderance of evidence shows that the Veteran's service-connected MDD and back disability did not preclude him from obtaining and maintaining substantially gainful employment
3.  From March 31, 2016, the Veteran was service-connected for major depression, rated 70 percent disabling and for lumbosacral strain with spondylolysis, rated 40 percent disabling.  His combined disability rating was 80 percent.

4.  From March 30, 2016, the preponderance of evidence shows that the Veteran's service-connected MDD symptoms did preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a finding of a TDIU under 38 C.F.R. 4.16 (a), from March 31, 2016, have been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Asist

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A September 2010 and August 2011 letter provided preadjudicatory notice to the Veteran addressing his claim for TDIU.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, vocational rehabilitation records, Social Security Administration (SSA) medical records, and the Veteran's statements. 

The Veteran was afforded VA examinations in September 2005, October 2011, January 2014, and April 2016 to address his MDD.  The Board finds that the VA examinations are adequate for rating purposes because they were performed by a medical professional, were based on a review of the record and history and symptomatology from the Veteran, and a thorough psychiatric examination of the Veteran, and address occupational and functional limitations due to MDD.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303(2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that a VA back examination is also of record and has been addressed by the Board.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria 

It is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b); see 38 C.F.R. 
 §§ 3.340, 3.341, 4.15 (2016). 

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321 (b), 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155, (West 2015) 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; (2016). See also, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record of evidence reflect some factor, which places the Veteran in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not sufficient to prove unemployability.  Additionally, a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose , 4 Vet. App.at 361, 363. 

For VA purpose, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally means that to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also exist, on a fact found basis (including but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given to all claims by the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a) (2016).

Factual Background and Analysis 

The Veteran's MDD is evaluated as 50 percent disabling prior to March 31, 2016 and 70 percent thereafter; his lumbosacral strain with spondylolysis as evaluated as 40 percent disabling.  As such, the Veteran meets the scheduler criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The Board must consider whether the service-connected disabilities render him unable to obtain or retain substantially gainful employment. 

Here, the Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. The Veteran has emphasized that his MDD and low back disability prevents him from obtaining and maintaining employment. 

In an April 2004 letter, the Veteran wrote that it would be extremely unlikely that he would be able to find any sort of gainful employment.  Specifically, he wrote that he was unable to stand more than 10 minutes at a time and sit for more than 20 minutes at a time.

A September 2004 St. L. Rehabilitation Center letter, where the Veteran received a functional evaluation, indicated that, the Veteran had the ability to work a 6-hour workday.  In addition, he could perform light to medium duty work, with occasional bending, stooping and crouching. 

In December 2004, the Veteran was afforded a VA back examination.  The Veteran reported that he experienced constant lower back pain that was aggravated by any physical activity.  This constant back pain interfered with his daily life activities and interfered with his sleep.  The examiner noted that some improvement in the Veteran's range of movement, but it was not clear his back disability had improved. 

In March 2005, the Veteran submitted a letter in which he wrote the he was unable to work or drive, due to his chronic lower back pain.  He also stated that the chronic pain was causing him to be depressed. 

At a September 2005 VA mental disorder examination, the examiner diagnosed the Veteran with MDD.  The Veteran reported that he had low energy, poor sleep, self-doubt, and felt socially isolated.  The examiner noted that the major stressor for the Veteran's depression was his low back pain disability.

At an October 2005 VA back examination; the examiner reported that the Veteran had a lumbar strain, spondylolysis with continued pain.  At the examination, the Veteran reported his daily activities included reading, watching TV, listening to music, working on the computer, doing laundry, and taking his dogs out every one to two hours.  The examiner noted that the Veteran was limited by pain and by general fatigue; however, he did not have lumbar fatigue, weakness, or lack of endurance with his activity.    

In November 2005 SSA documents, the Veteran reported that his most recent job was through a temporary agency.  The Veteran reported that he worked an eight hour a day at a largely sedentary job until his employer changed his schedule, requiring 10 to 12 hour days, for which he was released because his low back pain and the 10 to 12 hour shift.  He relayed that he found the perfect job working out of his home doing online technical support.  
In an October 2006 VA psychology note, the Veteran reported he last worked in 2004.  He stated that he lost his job and had not been able to secure work that was physically appropriate because of his physical limitations.  He described a typical day, consisting of him watching television, taking naps, and cooking dinner for his wife and himself.  He also reported that he completed a functional capacity evaluation at St. L. Rehabilitation Center, which shown he could work up to six hours a day in a light-duty capacity.  

In a December 2006 VA back examination; the examiner confirmed the presence of chronic low back pain.  The Veteran was able to walk with a symmetrical gait and was able to perform excellent heel and toe walking.  The physical examination revealed a broad region of lumbar tenderness, with no evidence of muscle spasm and no sciatic tenderness.  The Veteran had a forward flexion measured at 60 degrees, which produced pain at the end.  

During an April 2007 decision review officer hearing, the Veteran testified that he functioned better on medication.  Also, he testified that he had sought out different forms of part-time employment, but has been unsuccessful.  The Veteran's wife testified that when he took his medication he was able to do more activities in the past. 

In his June 2007 VA Form 9, the Veteran stated that he was still unable to find a job due to the limitation imposed by his lower back disability.  He wrote that he was unable to sit for more than 30 minutes, or walk and stand for more than 5 minutes.  Furthermore, the pain medication prescribed for his chronic back pain made it difficult for him to remember things. 

In March 2010, the Veteran's wife submitted a lay statement, which described the Veteran's mental distress.  She stated that he was not able to get a haircut, eat a meal in a restaurant, or even see a movie in a theater without feeling mentally distressed.  In addition, she wrote that, the Veteran was not able to drive, walk, take a shower, perform yardwork, or perform household chores because of his disabilities.  

A July 2010 letter from Dr. C.L., the Veteran's VA psychiatrist, provided a diagnostic impression of a mood disorder, anxiety disorder, delayed circadian rhythmed disorder, and chronic severe low back pain.  She reported that the Veteran last worked in 2004 in the computer industry and has not been employed thereafter, due to his inability to work 8 to 10 hour shifts.  In her opinion, the Veteran would benefit from a low stress environment where he could focus on his treatment in order to maintain his level of functioning. She opined that these levels were "low" at present.  She also, reported that employment would be difficult for him and possibly cause worsening conditions, because he had been socially isolated, depressed, and debilitated physically for many years.  

An October 2011 VA mental disorder examination revealed that, the Veteran had some "depressed moods" but had meaningful interpersonal relationships.  The Veteran reported that he was able to take care of his pets and do light chores around the house.  The examiner noted that the Veteran's depressive symptoms did not preclude him from activities of daily living.  The examiner indicated that the Veteran's PTSD symptoms caused an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; although, he functioned satisfactorily, maintaining routine behaviors and self-care.

In an October 2011 VA mental disorder medical addendum opinion, the examiner opined that the Veteran's depression did not render him incapable of employment.  She stated that the Veteran reported that he was able to take care of his pets, including cleaning up after them.  He was also able to do light housekeeping, including laundry and cooking simple meals.  Furthermore, his depression symptoms did not preclude him from concentrating enough to read avidly, watch television, make jewelry, and collect rocks.  There were no indication that his depression severity would prevent him from obtaining and maintaining substantially gainful employment.

In a January 2014 medical addendum opinion, the same examiner who prepared the October 2011 opinion did not change position from October 2011.  She reviewed the Veteran's STRs and claims file.  She noted that since the Veteran's previous VA examinations, he remained the same and there were no changes in his psychological functioning.  After review of his treatment records, she noted that his low back condition was stable and unchanged.  Furthermore, the Veteran did not require any hospitalization or experienced any health crisis.  The evidence did not show that his back condition and depression prevented him from working. 

A July 2015 psychiatry evaluation & management (E&M) report indicated that the Veteran reported that he felt less depressed and less suicidal when on prescribed escitalopram.  However, he felt drowsy in the morning and reported that his anxiety was getting worse.   

A January 2016 psychiatry E&M note revealed that the Veteran reported that he was doing "pretty well," with some occasional sleep problems.  He denied any homicidal thoughts and seemed more upbeat because he obtained a new firearm, which was a personal hobby of his. 

A March 2016 VA mental disorder examination noted that, the Veteran's symptoms of depression had increased in both intensity and severity.  The Veteran reported that he experienced symptoms such as sadness, diminished interest in activities, lack of positive emotional experiences, social avoidance, anxiety, sleep disturbance, and feelings of hopelessness.  The examiner stated that this collection of symptoms negatively affected his ability to function in occupational and social settings.  The Veteran's depressed and anxious mood, diminished interest in activities, concentration difficulties, social avoidance, and sleep disturbance contributed to his impairments in occupational function and increased his inability to maintain effective relationships with peers.  The examiner noted the presence of service depressive symptoms and anxiety.  The examiner noted that the Veteran's symptoms of MDD caused an occupational and social impairment and appeared to be the primary factor in his current occupational and social impairment.   

An April 2016 psychiatry E & M note revealed that the Veteran's mood continued to be reasonably stable.  The only time the Veteran had suicidal thoughts were when his pain was intolerable.  He reported a normal sleep pattern except, when he was in pain.   

Prior to March 31, 2016, the Board finds that the weight of the evidence, including medical and lay evidence, shows that the Veteran was able to obtain and maintain substantial gainful employment.  The Veteran reported that he completed a functional capacity evaluation at St. L. Rehabilitation Center, which indicated he could work up to 6 hours in a light-duty capacity.  The record of evidence shows that the Veteran was able to do light level work with some chronic back pain.  Also, the Veteran was able to do sedentary employment and was able to sit through all of his VA examinations.  In November 2005 SSA documents, the Veteran stated that he previously worked an eight hour a day at a largely sedentary job until his employer changed his schedule, requiring 10 to 12 hour days.  While this change led him to leave that position, the evidence does not demonstrate that the Veteran could not maintain gainful employment in a relatively sedentary occupation that required only a normal eight hour day.  Furthermore, the Veteran's MDD did not prevent him from obtaining or maintaining substantially gainful employment.  The Veteran's symptoms such as anxiety depressed mood, and low motivation and mood, did not interfere with his daily activities.  He was able to take care of his pets, walk his dog, do light housekeeping, make jewelry, collect rocks, play video games, and read avidly.  His MDD symptoms were stable after multiple medication trials.  The Veteran's symptoms also did not hinder his daily activities of daily living.  The weight of the evidence does not demonstrate that prior to March 31, 2016, that his depression was at the level of severity that would prevent him from obtaining or maintaining substantially gainful employment.  

As of March 31, 2016, the Board finds that the weight of evidence, including medical and lay evidence, shows that the Veteran's MDD symptoms precluded him from obtaining and maintaining substantially gainful employment.  The Veteran reported during the March 2016 examination sleep disturbance, fatigue, social avoidance and isolation, anxiety, depression, and pain.  The March 2016 VA examiner opined that the Veteran's symptoms caused occupational and social impairment.  His symptoms made it very difficult for him to establish and maintain effective work and social relationships; he also had difficulty adapting to stressful circumstances in a work like setting.  The Veteran started to neglect his personal appearance and hygiene.  The examiner also noted that the Veteran's symptoms had negatively affected his ability to function in an occupational and social setting.  The Veteran's depressed and anxious mood, diminished interest in activities, concentration difficulty, social avoidance, and sleep disturbance contributed to his occupational impairment and his inability to maintain effective relationships with peers.  The examiner stated that the symptom of MDD are the primary contributing factor in his current level of occupational and social impairment.

The March 2016 examiner noted that the Veteran was not working and indicated that the symptoms of MDD were the primary contributing factor in his current level of occupational impairment.  Thus, the March 2016 opinion tends to demonstrate that the symptoms of MDD result in unemployability.

Accordingly, based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected major depression symptoms, as of March 31, 2016 have caused him to be unemployable. 38 U.S.C.A. § 5110 (a), (b)(2) (West 2014); 38 C.F.R. § 3.400 (o) (2016).


ORDER

Entitlement to a TDIU, due to service-connected disabilities is granted, as of March 31, 2016.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


